Citation Nr: 1448597	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-01 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1960 to September 1964.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, that service connection for the claimed disabilities.  

In August 2011, the Veteran cancelled his request for a hearing before the Board.  The hearing request is therefore withdrawn and appellate review may proceed.  
38 C.F.R. § 20.702(e) (2013). 

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

The Veteran was afforded a VA examination in April 2009 to determine the nature and etiology of the claimed bilateral hearing loss and tinnitus.  The examiner diagnosed normal to moderately severe bilateral sensorineural hearing loss and tinnitus.  The examiner opined that the bilateral hearing loss was less likely than not that the hearing loss was attributable to acoustic trauma that the Veteran was exposed to in service, as the Veteran's hearing at discharge was well within normal limits and hearing loss due to noise does not have delayed onset and does not progress once the noise source is discontinued.  The examiner also opined that the tinnitus is as likely as not a symptom associated with the hearing loss.

Upon review of the 1964 separation examination report, however, the Board notes that the April 2009 VA examiner's finding of "well within normal limits" may have been based on an incorrect reading of the audiology findings recorded on the October 1964 separation examination.

The standard for measuring auditory thresholds changed as of October 1967, after the Veteran's discharge from service.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units.  VA used ASA units prior to July 1966.  In July 1966, however, VA adopted International Organization Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R § 3.385 is based on ISO units.  The Board notes that the audiometric data conducted during the December 1960 and July 1964 service entrance and separation examinations were reported in ASA units; thus, the military audiogram in this case must be converted from ASA to ISO.

[In the charts below, the figures in parentheses represent ISO (ANSI) units, and are provided for data comparison purposes.] 

The veteran's December 1960 enlistment examination reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)
LEFT
0 (15)
5 (15)
-10 (0)
-10 (0)
-10 (-5)




A May 1963 remote duty examination reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
10 (20)
10 (20)
15 (20)
LEFT
5 (20)
10 (20)
10 (20)
5 (15)
5 (10)


The veteran's July 1964 separation examination reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
5 (15)
10 (20)
10 (15)
LEFT
 5 (20)
5 (15)
0 (10)
5 (15)
10 (15)

Significantly, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In light of the above, the Board finds that the RO/AMC should ask the examiner who conducted the April 2009 VA examination (or a suitable replacement) to prepare an addendum opinion.  The examiner should provide a medical opinion as to whether there is a causal connection between the current hearing loss and the in-service noise exposure and comment on the threshold shifts.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

With respect to the Veteran's tinnitus claim, the April 2009 VA examiner stated that the Veteran's tinnitus was etiologically related to his hearing loss.  As the examiner indicated that tinnitus is a symptom of hearing loss, the claim seeking service connection for tinnitus is inextricably intertwined with the bilateral hearing loss claim, and the Board will remand the tinnitus claim to adjudication it at the same time as the bilateral hearing loss claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the VA examiner who conducted the April 2009 VA examination (or if he or she is no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.

The VA claims folder and a copy of this remand must be made available to the examiner for review in connection with the examination.  

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination.

After reviewing the file, the examiner should opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's current bilateral hearing loss disability is related to his period of service, to include his claimed in-service noise exposure. 

The examiner must specifically comment on the May 1963 remote duty audiogram that when converted reflects a finding of 30 decibels in the 500 hertz frequency of the right ear and also comment on the threshold shifts from the converted versions of the December 1960 entrance examination and the May 1963 and July 1964 examinations as outlined above.

The VA examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



